Day, J.
I. At the time the contract sued upon was executed, the eleven hundred dollars agreed to be paid for the land, with interest at ten per cent, amounted to about $1,350. The contract was executed for $1486. The evidence is eonflicting as to the manner in which this difference was made up. The defendants testify that it was obtained by adding a bonus of ten per cent to the amount then found to be due. The plaintiff testifies that it was made up by the insertion of several small sums which the defendants owed him. The testimony of the plaintiff, however, does not satisfactorily account for the entire difference. The court adopted the explanation of the defendants. We think the finding of the court is sustained by a preponderance of the testimony.
*750II. The defendants insist that the court should have found that the original contract of December, 1874, was usurious, and that there is due the plaintiff only $669.15. The defendants ask that the judgment in favor of plaintiff be reduced to that amount. The defendants have not appealed, and hence are not entitled to a reduction of the decree. See Hintrager v. Hennessy, 46 Iowa, 600; Smith v. Wolf, 55 Iowa, 555; Casady v. Spofford, 57 Iowa, 237; Farr v. Reilly, 58 Iowa, 399. The decree of the District Court is
Affirmed.